Garoutte, J., concurring.
I concur in the judgment. The constitution provides that the powers and duties of the office of governor, in case of vacancy, shall devolve upon the lieutenant-governor for the residue of the term, or until the disability shall cease. The constitution further provides that, in case of a vacancy in both the office of governor and lieutenant-governor, the president pro tempore of the senate shall act as governor until the vacancy be filled. The constitution does not provide that the president pro tempore of the senate shall perform the duties of the office of lieutenant-governor in case a vacancy exists in that office. And this omission to so provide is, to my mind, an unintentional lapse on the part of. the framers of the constitution. Such appears to be plain, when we consider that there is an ex*174press provision of that instrument casting upon the president pro tempore of the senate authority to perform the duties of the office of governor if there be no lieutenant-governor, taken in connection with the many other provisions of that instrument which all point to that conclusion. But no authority is found in the constitution vesting the president pro tempore of the senate with the duties of the lieutenant-governor when a vacancy occurs in that office, and hence any such question is foreclosed.
The foregoing conditions being present, a vacancy occurred in the office of lieutenant-governor upon the death of the incumbent, and the governor had the power to fill such vacancy by virtue of section 8, article V, of the constitution. That section reads as follows: “When any office shall from any cause become vacant, and no mode is provided by the constitution and law for filling such vacancy, the governor shall have the power to fill such vacancy by granting a commission, which shall expire at the end of the next legislature or at the next election by the people.” It follows that the result of this litigation in j)art rests upon the true construction of the words “the next election by the people.” It is conceded by the present incumbent of the office, that the next election by the people since his appointment will be the coming presidential election to be held in November, but he claims the words should be construed to mean “ the next election by the people at which a lieutenant-governor is regularly to be elected.” If the framers of an instrument of the dignity and importance of a state constitution had intended such to be the law, it was easy for them to have said so, and they should have so declared in terms. And, in the absence of a declaration of that kind, I do not consider myself authorized to so interpret a phrase of that instrument, certainly not unless the intent of its authors to that effect is plainly apparent; and we look in vain for such intent. Upon a question of statutory construction it was said in Blythe v. Ayres, 96 Cal. 582: “We are not here to con*175struct a statute; but to construe a statute. We can neither interpolate nor eliminate, and we are bound to assume that the legislature enacted the law as it now stands with a due comprehension of the meaning of words, and of the rules of statutory construction, and that they incorporated into the act all that was intended, and that they intended that effect should be given to all that was found therein.” And that principle of construction applies with full force here. If any layman of ordinary intelligence, be he merchant, doctor, or mechanic, should have the question submitted to him as to the proper signification of the words here .under consideration, to wit, the officer’s commission shall expire “at the next election by the people,” he would say without hesitation that the commission expired at the next general election. Such is the fair and legitimate construction of the language. There are some decisions of courts of other states which, in a measure, look in an opposite direction from the views here expressed. But these decisions are largely based upon provisions of law not identical with the one here involved. Many of those provisions use the term “ regular election” ; and, in such cases, stress by the court is laid upon the word “regular” as a most material element in arriving at the true construction of the language.
Notwithstanding the foregoing construction of the constitutional provision is favorable to the petitioner, still the relief he asks must be denied. For, though the appointee’s commission expire at “the next election by the people,” still, in the absence of some law authorizing the election of a lieutenant-governor at that time, no election can be held, and I find no such law. A provision of constitution or statute declaring a certain day upon which the commission of an officer shall expire, is in no sense a provision' that an election shall be held upon that day to fill the office. Under these conditions the present appointee of the governor will hold until his successor is elected and qualified, regardless of the day *176upon which his commission may expire; and his successor can only be elected at a time fixed by law, which time will be at the regular state election in the year 1898.